Citation Nr: 1516319	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-18 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material has been received to reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from November 1963 to October 1967.  The Veteran died in June 2010 and the appellant is his surviving spouse.  The surviving spouse has been recognized as the substituted appellant in this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that declined to reopen a claim for service connection for diabetes mellitus.  In September 2009, the Veteran submitted a notice of disagreement and in response to an April 2010 statement of the case, the Veteran perfected his appeal later that same month.  At that time, the Veteran also requested a hearing before the Board.  

In September 2013, the RO determined that the Veteran's surviving spouse was a substitute claimant to continue the claims pending at the time of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West 2014).


REMAND

The RO has determined that the appellant meets the criteria for substitution of the Veteran's claim which was pending at his death.  Accordingly, the appellant has replaced the Veteran's with regard to this appeal.  The Veteran requested a hearing before the Board in the April 2010 substantive appeal.  In correspondence from the Veteran's representative that same month, it was indicated that a videoconference hearing before the Board was requested.  In light of the outstanding hearing request, a remand is warranted for the RO to schedule the requested hearing on the appellant's behalf.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board.  Notify the appellant and representative in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

